Citation Nr: 0914777	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  

2. Entitlement to service connection for a right arm 
disability. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left great toe 
disability.  

4. Entitlement to an initial rating higher than 30 percent 
for headaches.  

5. Entitlement to a rating for chronic pain syndrome with 
disc bulging at L4-5 higher than 20 percent before October 
28, 2006, and a rating higher than 30 percent from October 
28, 2006.  

6. Entitlement to an initial rating higher than 10 percent 
for synovitis of the left knee. 

7. Entitlement to an initial rating higher than 10 percent 
for synovitis of the right ankle.

8. Entitlement to an initial compensable rating for synovitis 
of the right knee. 

9. Entitlement to an initial compensable rating for synovitis 
of the right hip. 

10. Entitlement to a compensable rating for chronic 
gastritis, esophagitis with reflux, and duodenitis.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Army from September 1980 to September 1984 and in the 
Coast Guard from January 1985 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in May 2004 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

A statement of the case was issued in February 2008 on the 
denial of service connection for post-traumatic stress 
disorder, but the Veteran did not file a substantive appeal 
to perfect the appeal. 

In October 2008, the RO denied the claim of special monthly 
compensation based on the need for aid and attendance.  The 
Veteran has the remainder of the one-year from October 29, 
2008, to file a notice of disagreement if he wishes to appeal 
the rating decision. 

In February 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In July 2004 and at the hearing in February 2009, the Veteran 
claimed service connection for Chiari malformation or 
syndrome, and at the hearing in February 2009, he also raised 
the claim of service connection for glaucoma.  The claims are 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a right arm 
disability, the Veteran asserts that the neurological problem 
is due to the Chiari malformation. 

On the claim of service connection for the left great toe, 
the Veteran did not appeal a rating decision in June 2002, 
denying the claim and that rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  The claim may nevertheless be reopened 
if new and material evidence is presented. 38 U.S.C.A. § 
5108.  



In a new and material claim, the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) must include 
notice the reason(s) for the last denial of the claim, the 
evidence and information that is necessary to reopen the 
claim, and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before it can consider the underlying claim. Therefore, 
regardless of the RO's decision, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001). 

On the other claim of service connection and on the claims 
for increase, the statement of the case addressing the claims 
was issued in June 2004.  Since then additional evidence has 
been obtained, including private records, VA records, and 
records from the Social Security Administration.  But the 
additional evidence has not been addressed a supplemental 
statement of the case. 

Also on the claims for increase, the Veteran testified that 
headaches and back were worse.

To ensure due process and the duty to assist, the case is 
REMANDED for the following action:

1. On the claim of service connection for 
the left great toe, ensure VCAA compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Also ensure VCAA compliance with 
the claims for increase. 

2. On the claim of service connection for a 
psychiatric disorder other than post-
traumatic stress disorder, afford the 
Veteran a VA examination to determine 
whether the Veteran has a psychiatric 
disorder other than post-traumatic stress 
disorder and, if so, whether it is as likely 
as not that: 

a. the psychiatric disorder other 
than post-traumatic stress 
disorder is directly related to 
the Veteran's military service; 
alternatively,  

b. the psychiatric disorder other 
than post-traumatic stress 
disorder is caused by or 
aggravated by the 
service-connected disabilities. 

Aggravation means that a service-
connected disability or 
disabilities, alone or together, 
cause a permanent increase in the 
severity of the psychiatric 
disorder other than post-traumatic 
stress disorder, as opposed to a 
temporary worsening of symptoms.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folders should be made available 
to the examiner for review.

3. On the claim of service connection for a 
right arm disability afford the Veteran a VA 
examination to determine whether the Veteran 
has a right arm disability and, if so, 
whether it is as likely as not that: 



a. the right arm disability is 
related to the Veteran's service 
or whether the right arm 
disability is caused by or 
aggravated by service-connected 
disabilities, including service-
connected degenerative changes of 
the cervical spine. 

Also, aggravation means that 
service-connected disability or 
disabilities, alone or together, 
cause a permanent increase in the 
severity of the right arm 
disability, as opposed to a 
temporary worsening of symptoms.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

The claims folders should be made available 
to the examiner for review.

4. Afford the Veteran a VA examination to 
evaluate the severity of his service-
connected chronic gastritis, esophagitis 
with reflux, and duodenitis.  

The claims folders should be made available 
to the examiner for review.

5. Afford the Veteran a VA examination to 
evaluate the severity of his service-
connected headaches. The claims folders 
should be made available to the examiner for 
review.

6. Afford the Veteran VA orthopedic and 
neurological examinations to evaluate the 
severity of his service-connected 
disabilities of the low back, right knee, 
left knee, right ankle, and right hip. 

The claims folder should be made available 
to the examiner. 

7. Thereafter, adjudicate the claims.  If 
any benefit sought remain denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


